Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 03/24/2022. Claims 1, 19, and 21 have been amended. Claims 1-27 are pending on this application.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 19 and 21 and “in a continuous loop” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 27 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sweeney et al. Pub. No. 2019/0076033.
Fig. 1  of Sweeney et al. discloses a body cavity (human body) monitoring system (10) comprises a wearable receiver device (antenna 16; paragraph 0051) for wirelessly receiving sensor data (sensor data of 12) generated by an implantable sensor device (implant 12; paragraph 0052)  implanted in human or animal body cavity (human body cavity of Fig. 1), the wearable receiver device (16) includes a wearable antenna (see Fig. 3A, 3B, 3C for discloses the wearable antenna 16 in Fig. 1) which generates a magnetic field (the coil is configured to be energized by a magnetic field directed at the coil from outside the patient's body; paragraph 0006 ) of antenna (16) which interacts with a secondary antenna (12, see Fig. 2; paragraph 0052) of the implantable sensor device (12), the wearable antenna (16), in use, forming a continuous loop (continuous loop of 16 in  Figs. 3, 29A, 29B;  and continuous loop of 12 see Fig. 2) such that the wearable antenna (112) extends around the wearer's body (paragraph 0008; see Figs. 29A, 29B).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 and 9-26, are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. Pub. No. 2019/0076033in view of Stopek Pub. No. 2017/0265807. 
Regarding claim 1. Fig. Fig. 1 of Sweeney et al. discloses a wearable antenna (16; see Figs. 3, 3A, 3B), for wirelessly receiving sensor data (sensor data from sensor device 12) generated by an implantable sensor device ( implant 12 paragraph 0052) implanted in a body (body in Fig. 1), the wearable antenna (16; see Figs. 3, 3A, 3B for disclosed details of 16 in Fig. 1), in use, extending around the waist of the wearer's body (see Fig. 29A) in a continuous loop (see Fig. 3, 3B,  and Fig. 29A for a continuous loop of 16, and having a downwardly extending portion (downwardly extending portion 84 in Fig. 3B ) for location at the front of the wearer's body (see Fig. 29A, 29B).
However, Sweeney et al. discloses the sensor (12) implanted in the body does not discloses implanted in uterus as claimed.
Fig. 1 of Stopek discloses a human body monitoring system a sensor (100) implanted in uterus (paragraph 0008).
Sweeney et al. and Stopek are common subject matter of monitor system for sensor device implanted in the body; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Stopek into Sweeney et al.  et al. for the purpose of providing a monitoring system of patient’s uterus (as suggest by Stopek in paragraph 0008 and 0009).

 Regarding claim 2. Sweeney et al. combined with Stopek as applied to claim 1 above, Figs. 1, 3 and 29A. 29B of Sweeney et al. further disclose wherein when the wearable antenna (16) is worn, the downwardly extending portion (downward extending of 16e, 16f in Fig. 29A, 29B ) extends downwardly from the wearer's waist (Fig. 29A, 29B) towards their groin (groin of the body in Fig. 29A).
Regarding claim 3, Sweeney et al. combined with Stopek as applied to claim 1 above, Figs. 1, 3 and 29A. 29B of Sweeney et al. further disclose wherein the downwardly extending portion (downward extending of 16e, 16f in Fig. 29A, 29B) extends to a position at or below the horizontal position of the uterus (position of the uterus of human body in Fig. 29A, 29B).
Regarding claim 4, Sweeney et al. combined with Stopek as applied to claim 1 above, Figs. 1, 3 and 29A. 29B of Sweeney et al. further disclose wherein the downwardly extending portion (82 and 84) is a single curve (single curve of Fig. 3B).

Regarding claim 5. Sweeney et al. combined with Stopek as applied to claim 1 above, Figs. 1, 3 and 29A of Sweeney et al. further disclose having a further downwardly (downward of 84 in Fig. 3B) extending portion (extend portion of 84) for location at the rear of the wearer's body (rear of the wearer's body in Fig. 29A).  
Regarding claim 6. Sweeney et al. combined with Stopek as applied to claim 1 above, Figs. 1, 3 and 29A of Sweeney et al. further disclose a wearable receiver device (Fig. 3; Fig. 29A) comprising a wearable receive antenna (16) according to claim 1.  
Regarding claim 7. Sweeney et al. combined with Stopek as applied to claim 1 above, Figs. 1, 3 and 29A of Sweeney et al. further disclose the wearable receiver (16) is a belt (paragraph 0058). 
Regarding claim 9. Sweeney et al. combined with Stopek as applied to claim 1 above, Figs. 1, 3 and 29A of Sweeney et al. further disclose wherein at least a portion of the wearable receiver device (portion of 16 in Fig. 3) is elasticated (stretch 72; paragraph 0066), to permit expansion and contraction (expansion and contraction of stretch belt; paragraph 0066) about the wearer's waist (Fig. 29A).  
Regarding claim 10. Sweeney et al. combined with Stopek as applied to claim 9 above, Figs. 1, 3 and 29A of Sweeney et al. further comprises one or more elasticated regions (stretch regions of the belt 16; paragraph 0066 ) and one or more substantially inelastic regions (un stretch regions of 74 in Fig. 3), the shape of the antenna (Fig. 3B) being permitted to deform only in the elasticated regions (deform only at regions of 72 in Fig. 3) as the wearable receiver device (16) is stretched (paragraph 0066 ). 
Regarding claim 11. Sweeney et al. combined with Stopek as applied to claim 9 above, Figs. 1, 3, 3B and 29A of Sweeney et al. further discloses wherein the antenna (16) has an undulating shape (Fig. 3B) within at least the elasticated portions (stretched portions of 72; paragraph 0066) the wearable receiver device (16). 
Regarding claim 12. Sweeney et al. combined with Stopek as applied to claim 11 above, Figs. 1, 3, 3B and 29A of Sweeney et al. further discloses wherein the undulating shape (Fig. 3B) is substantially sinusoidal (sinusoid of 82, 84).
Regarding claim 13. Sweeney et al. combined with Stopek as applied to claim 1 above, Figs. 1, 3, 3B and 29A of Sweeney et al. further discloses a control unit (14) containing transceiver circuitry (14) and a power source (power source of 14), for transmitting electrical power from the antenna (16)  of the wearable receiver device (16) to an antenna (antenna of 12; see Fig. 2)  of the implantable sensor device (12), and for receiving sensor data (sensor data from 12) from the implantable sensor device (12), via electromagnetic coupling (paragraph 0008).  
Regarding claim 14. Sweeney et al. combined with Stopek as applied to claim 13 above, Figs. 1, 3, 3B and 29A of Sweeney et al. further discloses wherein the control unit (14) is operable to transmit control signals to the implantable sensor device (12) via the electromagnetic coupling (paragraph 0008).  
Regarding claim 15. Sweeney et al. combined with Stopek as applied to claim 13 above, Figs. 1, 3, 3B and 29A of Sweeney et al. wherein the control unit (20) is detachable from the wearable receiver device (16). 
Regarding claim 16 Sweeney et al. combined with Stopek as applied to claim 15 above, Figs. 1, 3, 3B and 29A of Sweeney et al. further discloses wherein the wearable receiver device (16) is washable (washable of 16) when the control unit (14) is detached. 
Regarding claim 17. Sweeney et al. combined with Stopek as applied to claim 16 above, Figs. 1, 3, 3B and 29A of Sweeney et al. further discloses comprising a buckle (74), for mechanically securing the belt about the wearer's waist (Fig. 29A), and a connector (connector of 74), for completing an antenna circuit about the wearer's waist (completion of the belt circuit with the connection of buckle 74).  
Regarding claim 18. Sweeney et al. combined with Stopek as applied to claim 9 above, Figs. 1, 3, 3B and 29A of Sweeney et al. further discloses further, wherein the buckle (74) permits size adjustment of the belt (16).

Regarding claim 19.  Figs. 1, 2, 3, 3B 29A, and 29B of Sweeney et al. discloses An intra-body monitoring system (10), comprising: an implantable sensor device (12) for implantation in a body (body of Fig. 1) for measuring conditions within the body to generate sensor data (sensor data from implant device 12); and a wearable antenna (16; see Fig. 3 and Fig. 3B), for wirelessly receiving the sensor data (sensor data from 12) generated by the implantable sensor device (12); wherein the wearable antenna 16), in use, extends around the waist of the wearer's body (Fig. 29A) in a continuous loop (see Fig. 3 for discloses continuous loop of the antenna belt), and has a downwardly extending portion (downward extending portion 84 and 82 in Fig. 3B; See Fig. 29A) of at a part of the receiver device (16) for location at the front of the wearer's body (Fig. 29A, 29B).
However, Sweeney et al. discloses the sensor (12) implanted in the body (human body of Fig. 1) does not discloses implanted in uterus as claimed.
Fig. 1 of Stopek discloses a human body monitoring system a sensor (100) implanted in uterus (paragraph 0008).
Sweeney et al. and Stopek are common subject matter of monitor system for sensor device implanted in the body; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Stopek into Sweeney et al.  et al. for the purpose of providing a monitoring system of patient’s uterus (as suggest by Stopek in paragraph 0008 and 0009).

Regarding claim 20. Sweeney et al. combined with Stopek applied to claim 9 above, Fig. 1 of Sweeney et al. further discloses wherein the antenna (16) is operable to transmit electrical power to the implantable sensor device (12) via electromagnetic coupling (paragraph 0008).

Regarding claim 21. Figs. 1, 2, 3, 3B 29A, and 29B of Sweeney et al.  a wearable antenna (16) for wirelessly receiving sensor data (sensor data form implant device 12) generated by an implantable (12) sensor device (12) implanted in a body (body of Fig. 1), the antenna (16; see Fig. 3 and 3B), in use, extending around the waist of the wearer's body (Fig. 29A, 29B), and having an undulating shape (84 and 82 of Fig. 3B)  around at least a portion of the wearer's waist in a continuous loop (Fig. Figs. 29A, 29B for discloses a continuous loop 16e, 16f of wearable antenna 16), to permit expansion and contraction (expansion and contraction of the stretch belt 16; paragraph 0016) of the wearable antenna (16) about the wearer's waist (Figs. 29A, 29B).  
However, Sweeney et al. discloses the sensor (12) implanted in the body (body of Fig. 1) does not discloses implanted in uterus as claimed.
Fig. 1 of Stopek discloses a human body monitoring system a sensor (100) implanted in uterus (paragraph 0008).
Sweeney et al. and Stopek are common subject matter of monitor system for sensor device implanted in the body; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Stopek into Sweeney et al.  et al. for the purpose of providing a monitoring system of patient’s uterus (as suggest by Stopek in paragraph 0008 and 0009).

Regarding claim 22. Sweeney et al. combined with Stopek applied to claim 21 above, Fig. 3B of Sweeney et al. further disclose wherein the undulating shape is substantially sinusoidal (82, 84).
Regarding claim 23. Sweeney et al. combined with Stopek applied to claim 21 above, Figs. 3 and 3B of Sweeney et al. further disclose the wearable receiver (16) device comprises one or more elasticated regions stretch regions of 72; paragraph 0066) and one or more substantially inelastic regions (un-stretch regions of the buckle 74), the shape of the antenna (Fig. 3B) being permitted to deform only in the elasticated regions (deform of 84 and 82 in only in stretch regions of 72 of Figs 3-3B; paragraph 0066) as the wearable receiver device (16) is stretched (stretched paragraph 0066). 
Regarding claim 24. Sweeney et al. combined with Stopek applied to claim 23 above, Figs. 1, 3 and 3B of Sweeney et al. further disclose wherein the antenna (16) has the undulating shape (undulating shape of 82 and 84) within at least elasticated portions (stretched portions of 74; paragraph 0066) of the wearable receiver device (16).  
Regarding claim 25. Fig. 1, 3, 3B, 29A, 29B of Sweeney et al. discloses an intra-body monitoring system (10), comprising: an implantable sensor device (12) for implantation in a body (body in Fig. 1) for measuring (20) conditions within the body (body of Fig. 1) to generate sensor data (sensor data from 12); and a wearable antenna (16), for wirelessly receiving the sensor data (data from 12)  generated by the implantable sensor device (12); wherein the wearable antenna (16), in use, extends around the waist of the wearer's body (Fig. 29A, 29B), and has an undulating shape (undulating shape of 82, 84 in Fig. 3B) around at least a portion of the wearer's waist (Fig. 29A, 29B), to permit expansion and contraction (expansion and contraction of stretch belt 16; paragraph 0066) of the wearable receiver device (16) about the wearer's waist (Fig. 29A, 29B). 
However, Sweeney et al. discloses the sensor (12) implanted in the body (body of Fig. 1) does not discloses implanted in uterus as claimed.
Fig. 1 of Stopek discloses a human body monitoring system a sensor (100) implanted in uterus (paragraph 0008).
Sweeney et al. and Stopek are common subject matter of monitor system for sensor device implanted in the body; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Stopek into Sweeney et al.  et al. for the purpose of providing a monitoring system of patient’s uterus (as suggest by Stopek in paragraph 0008 and 0009).

8.	Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. combined with Stopek as applied to claim 6 above, in further view of Amir et al. Pub. No. 2016/0128594.
Regarding claim 8, Sweeney et al. combined with Stopek as applied to claim 6 above, do not disclose the wearable receiver device (16) is an undergarment. 
Fig. 1 of Amir et al. a monitoring system discloses a wearable antenna (201) is an undergarment (paragraph 0012).
Sweeney et al./Stopek and Amir et al. are common subject matter of wearable antenna for monitoring human body; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Amir into Sweeney et al./Stopek to provide an advantageous to have a real-time, fetal monitoring system that can be comfortably worn by a monitored pregnant woman. The special garment includes at least one textile electrode, preferably embedded within the garment, which textile electrode is configured to detect fetal activity regardless of the position of the fetus within the mother. The garment and/or the textile electrodes are either knitted or interwoven (paragraph 0012 of Amir et al.). 




Contact Information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/20/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845